PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/048,733
Filing Date: 19 Feb 2016
Appellant(s): Almubarak et al.



__________________
Sushil Iyer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/13/2021.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5-13 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Khalil U.S. Patent No. 5,183,581 (hereinafter “Khalil”) (cited by Applicant) in view of J. P. Ashton et al., SPE Production Engineering; SPE 15660, May 1989, pp. 157-160 (hereinafter “Ashton”) and Norman et al. US PG PUB 2010/0285999 (hereinafter “Norman”).
	Claims 14-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Khalil U.S. Patent No. 5,183,581 (hereinafter “Khalil”) in view of J. P. Ashton et al., SPE Production Engineering; SPE 15660, May 1989, pp. 157-160 (hereinafter “Ashton”) and Norman et al. US PG PUB 2010/0285999 (hereinafter “Norman”) and further in view of Particle Sciences: "Emulsion Stability and Testing," Technical Brief 2011 Volume 2, January 1, 2011, pages 1-2, (hereinafter “Emulsion Testing”).


Response to Argument

A.	GROUND OF REJECTION 1 (Claims 1, 5-13, and 20)

	ii.	Rejection of Independent Claim 1 should be overturned

Independent claim 1 recites “method of treating a subterranean formation wherein a portion of the subterranean formation has a water blockage,” whereas Khalil, Ashton disclose treating a solid blockage, not a water blockage.

	Appellant argues that Khalil and Ashton both teach removing a solid blockage rather than a water blockage, as recited in Claim 1.  See Brief - Pages 3-4.
	The Examiner disagrees.
	Firstly, the recited term “water blockage” must be properly interpreted. 
	The Specification of the present application does not clearly set forth a definition of the term that is different from its ordinary and customary meaning at the time of filing.  
	The term “water blockage,” given its broadest reasonable interpretation, is interpreted to be present at a well whenever any there is water that causes a blockage, or a decrease, of fluid flow through the formation.  The term “water blockage” is not specifically limited to solid and/or liquid materials, as Appellant argues.  Rather, the term “water blockage” includes any composition of matter that:  1) includes water; and 2) blocks, or reduces, fluid flow in the formation.  
Schlumberger Oil Field Glossary supports this interpretation of "water blockage."
Water Block: 1. n. [Well Completions]  A condition caused by an increase in water saturation in the near-wellbore area.  Water block typically forms during the drilling phase of a well, when the near-wellbore area is exposed to a relatively high volume of filtrate from the drilling fluid.  The increased presence of water causes fine clay crystals that may be present in the formation, such as illite, to swell and cause a reduction in permeability (emphasis added).  Water-block treatments typically use surfactants to reduce the surface tension between the oil and water, helping to displace the water from the near-wellbore area.
	It can be seen from the Schlumberger definition that what actually blocks the formation is a composition of water and clay.  
	Accordingly, the recited term “water blockage” is not limited to only pure liquid water, as Appellant alleges.  Rather, the recited term "water blockage" includes materials (e.g., clay, paraffin, etc.) that include some amount of water.

	Secondly, Khalil teaches the recited "water blockage," as indicated in the following discussion.
	Khalil expressly teaches that paraffin deposits “are typically made up of linear, saturated hydrocarbon chains (C16 to C80) admixed to branched hydrocarbons, asphaltenes, water and inorganic compounds” (in Khalil, see Column 1, Lines 16-19) and paraffin is blocking the formation (in Khalil, see Column 1, Lines 13-15 and Lines 35-39).  That is, the paraffin deposits taught in Khalil include water.
	Additionally, the paraffin deposits include sufficient water to demonstrate that Khalil is treating "water blockages" via its dewaxing of producing formations.  For example, “the presence of a surface agent lowers the water surface tension breaking the link between paraffin molecules and the tube metal wall” (in Khalil, see Column 2, Lines 15-17).  Thus, as expressly taught in Khalil, the paraffin deposits comprise paraffin molecules and enough water to have sufficient "water surface tension" to hold the paraffin deposits to the surface.  
	Without this "water surface tension" caused by the water in the paraffin deposits, the paraffin molecules would have remained suspended in the fluids being produced at the well and would not form a paraffin deposit that causes blockage during production.  Therefore, the presence of water in the paraffin deposits significantly contributes towards the blockage.
	Accordingly, the recited "water blockage" reads on the paraffin deposits taught in Khalil.

	Moreover, the Examiner notes that Appellant does not argue that Khalil fails to teach the two reactants:  1) the "sodium nitrite" emulsion; and 2) the "ammonium chloride" emulsion.  Also, Appellant does not argue that Khalil fails to teach the "sodium nitrite" emulsion and the "ammonium chloride" emulsion being injected into the formation and subsequently reacting.  Finally, the Appellant also does not argue that the reaction between the "sodium nitrite" emulsion and the "ammonium chloride" emulsion fails to generate nitrogen and heat.
	The generation of nitrogen and heat is the chemical result of mixing sodium nitrite with ammonium chloride.  This nitrogen and heat can be used for many different purposes, such as increasing pressures and temperatures in a formation for the purpose of reducing a paraffin blockage, a water blockage or any other blockage by any solid/liquid/gas that melts/dissolves/flows due to the increased pressures and temperatures in the formation.


A method of treating a water blockage with an emulsion that includes hydrochloric acid is non-obvious at least because Khalil teaches away from the use of strong acids, and because strong acids do not form buffer systems.

	Appellant argues that Khalil “teaches away from the use of strong acids.”  See Brief - Page 5.
	The Examiner disagrees.
	Appellant cites Column 5, Lines 14-17 of US 5183581 as evidence of Khalil teaching away from the use of strong acids.  That portion of Khalil reads, "The sodium nitrite solution should be free of strong acid which could generate nitrous acid, which decomposes into nitrous oxide, of irritating smell" (emphasis added).
	This portion of Khalil does not say that the sodium nitrite solution MUST NOT include a strong acid; rather, it is more of a recommendation, which indicates that adding a strong acid is an available option.  Similarly, this portion of Khalil does not say that adding a strong acid to the sodium nitrite solution WILL generate nitrous acid; rather, Khalil says that it COULD generate nitrous acid.  
	Moreover, the end result (i.e., an irritating smell) provides almost no incentive to avoid hydrochloric acid whenever the conditions at a well dictate that hydrochloric acid would be the best available catalyst to promote the chemical reaction of the mixture, as expressly taught in Ashton (see all text under the "Description of the In-Situ Heat System" heading on Pages 157-158; also, in Khalil, see Column 2, Line 53 through Column 4, Line 16, which describes part of the article in Ashton).
	Accordingly, Appellant's argument that Khalil teaches away is not persuasive.

	Appellant essentially argues that a "buffer" requires use of a weak acid.  Since hydrochloric acid is a strong acid, Appellant argues, it cannot be part of a "buffer."  See Brief - Page 5.
	The Examiner disagrees.
	In the "Background" section of Khalil (see Column 2, Line 52 through Column 3, Line 16), Khalil provides a description of the subject matter in Ashton.  Specifically, Khalil expressly teaches:
The reaction occurs as soon as the forming salts are mixed, in the presence of HCl as catalyst, the control of the reaction being done by buffering the pH of the solution in the range of from 5.0 to 8.0.  The reaction is faster at a lower pH.  Control is effected such that the reaction begins gradually and progresses slowly as the solution is displaced throughout the production string at constant rate.  Nearly 61 meters above the perforations, the reaction rate increases and produces huge amounts of heat, the temperature reaching a thermal maximum, heat being lost to the environment, with consequent reduction in the temperature of the spent solution.  (emphasis added)
See Column 3, Lines 4-16.
	Thus, Ashton teaches:  1) hydrochloric acid (HCl) is used as a catalyst to promote the reaction between the sodium nitrite and the ammonium chloride; and 2) a separate buffer is used to properly control the pH of the sodium nitrite and ammonium chloride mixture for the purpose of delaying the chemical reaction so that the mixture adequately penetrates the formation before the chemical reaction takes place (in Ashton, see all text under the "Description of the In-Situ Heat System" heading and "Placement of Heat Spike and Estimation of Bottomhole Injecting Temperature" subheading on Pages 157-158; also, in Khalil, see Column 2, Line 53 through Column 3, Line 16, which describes the subject matter of Ashton).  
	Simply stated, Ashton teaches two separate components (i.e., hydrochloric acid and a buffer) used for two separate functions.
	Accordingly, Appellant's argument is not persuasive.


Claim 1 differs from Khalil and Ashton at least in a method includes flowing surfactants to the blocked portion before flowing the first and second emulsions,  as recited. Norman fails to remedy this deficiency.

	Appellant essentially argues that Norman provides no suggestion that the cationic surfactants taught in Norman would be useful in a method that includes a first and second emulsion that, when mixed, generate nitrogen and heat.  See Brief - Page 6.
	The Examiner disagrees.
	Firstly, it is noted that Appellant admits Norman teaches "flowing surfactants to the portion of the subterranean formation experiencing water blockage," as recited in Claim 1 (see Brief - Page 6, first paragraph).  Additionally, Appellant admits in the Specification of the present application that it was known in the Prior Art to treat water blockages by pumping surfactants into fractured wells (see Specification - Paragraph 0003).
	Secondly, Norman was not cited for teaching the "first emulsion" or the "second emulsion" of Claim 1.  Rather, Khalil was cited for teaching those limitations, and Appellant does not argue that Khalil fails to teach those limitations.
	Thirdly, Norman does provide motivation to combine its surfactant treatment with the first and second emulsion treatment taught in Khalil:  for the purpose of lowering surface tension of the fluid and changing formation wettability so that hydrocarbons can flow with less resistance (in Norman, see Paragraph 0005).
	Accordingly, Appellant's argument is not persuasive.

	Appellant argues that Norman does not teach flowing surfactants to a blockage before flowing the first and second emulsions to the blocked portion, because Norman does not include a first and second emulsion.  See Brief - Page 6.
	The Examiner disagrees.
	Firstly, as previously indicated, Norman was not cited for teaching the "first emulsion" or the "second emulsion" of Claim 1.  Rather, Khalil was cited for teaching those limitations, and Appellant does not argue that Khalil fails to teach those limitations.
	Secondly, Norman describes the surfactant treatment as taking place during a drilling operation (in Norman - see Paragraph 0036), and Khalil describes the "nitrogen and heat generating mixture" treatment as taking place during production (in Khalil, see Abstract).  Typically, drilling operations happen before production because the well must be initially drilled into the formation before the well can produce hydrocarbons.
	Accordingly, Appellant's argument is not persuasive.


B.	GROUND OF REJECTION 2 (Claims 14-19)
	No new arguments are presented by Appellant.



	For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHARLES R NOLD/Primary Examiner, Art Unit 3674


Conferees:
/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674

/Terry Lee Melius/
RQAS – OPQA




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.